Citation Nr: 1629063	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a total temporary evaluation (TTE) based on a service-connected disability requiring a period of convalescence following February 2016 surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1978 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.

The issue of entitlement to an extraschedular TDIU prior to August 11, 2015, and a TTE based on a service-connected disability requiring a period of convalescence following February 2016 surgery is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, he is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment; however he does not meet the schedular requirements prior to August 11, 2015.






CONCLUSION OF LAW

A schedular TDIU is granted as of August 11, 2015.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


Explanation of Applicable Laws, Regulations, and Cases

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability

Under 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to VA's Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to VA's Director of Compensation and Pension Service.  Thus, the decision by the RO of whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

Board's Consideration and Analysis of Facts and Contentions

The Veteran asserts that he has been precluded from working due to his service connected disabilities since 2007.  

He is currently service connected for:  pseudofolliculitis barbae (30%), lumbar lordosis and diffuse spondylosis with intervertebral disc disease (20%0, right knee arthritis, status-post arthroscopy for partial lateral meniscectomy, chondroplasty and lateral release (10%), left knee degenerative arthritis (10%) , residual painful scar status-post right inguinal herniorrhaphy (10%), right testicle atrophy(0%),  residual right groin ilio-inguinal neuralgia (0%), erectile dysfunction (0%), right lumbar radiculopathy (10%), left lumbar radiculopathy (10%), right knee retropatellar pain syndrome (0%), left knee retropatellar pain syndrome (0%), tricompartmental arthritis of the right knee with instability (0%), tricompartmental arthritis of the left knee with instability (0%) for a combined 70 percent rating, effective August 11, 2015.  

He is also in receipt of special monthly compensation (SMC) at the K-1 level under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of the loss of use of a creative organ from March 2, 2003; SMC (S-1) on account of residual painful scar status post right inguinal herniorrhaphy rated as 100 percent disabling and additional service connected disabilities rated as 60 percent disabling or more from March 30, 2012, to June 1, 2012; and SMC (S-1) for right knee disability status post arthroscopy for lateral meniscectomy rated at 100 percent and additional service connected disabilities rated as 60 percent disabling or more from April 25, 2012, to June 1, 2012.

As background information, the Veteran worked for Toppan Photomask from September 1997 to March 2003 as a maintenance worker.  He worked for AV Chemical, Inc. from December 2003 to June 2004 as an environmental technician.  
He worked for Lutheran Social Services of the South from March to November 2005 as a housekeeper.  See September and October 2009 Requests for Employment Information in Connection with Claim for Disability Benefits. 

More recently, from January 2006 to January 2007, he worked for Great American Products as a warehouse worker with clerical duties.  See Request for Employment Information In Connection With Claim for Disability Benefits received in November 2009. 

The Veteran asserts that, in June 2007, he last worked full-time and became too disabled to work.  At that time, he reported having worked as an environmental technician.  He also reported having a high school education and training as a forklift driver.  See TDIU application (VA Form 21-8940), received in July 2009; see also VA Form 21-8940, received in September 2007 reflecting that he last became too disabled to work in March 2006 and last worked full-time in June 2007. 
In December 2008, the Social Security Administration (SSA) deemed the Veteran disabled due to his back disorders (discogenic and degenerative) and secondary diagnoses of affective/mood disorders.  However, the Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

In May 2009, he underwent a VA examination of the spine and the examiner determined that the Veteran's low back disability affected his daily activities and work duties due to trunk impairment and problems with bending, lifting, and carrying heavy load.

In September 2009, the Veteran underwent multiple VA examinations to assess his pseudofolliculitis barbae, lumbar lordosis and diffuse spondylosis with intervertebral disc disease, right knee arthritis, left knee arthritis, residual painful scar status-post right inguinal herniorrhaphy, right testicle atrophy, residual right groin ilio-inguinal neuralgia, erectile dysfunction, right lumbar radiculopathy, left lumbar radiculopathy, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, tricompartmental arthritis of the right knee with instability, and tricompartmental arthritis of the left knee with instability.  The VA examiner determined that these disabilities mildly impacted his ability to perform work duties in that he had difficulty walking, climbing, lifting, bending, and pushing.

A March 2010 VA examiner determined that the Veteran's bilateral knee osteoarthritis moderately affects his usual occupation and activities of daily living.

According to August 2010 correspondence, Dr. B.W.S., the Veteran's private physician associated with Hill Country Medical Associates, stated that the Veteran has multiple debilitating including multilevel lumbar disc herniations, severe DJD, and chondromalacia patella of both knees and felt that he is appropriately on social security disability for those conditions.  Dr. B.W.S. stated that the Veteran is disabled, noting that it is not likely that his conditions will improve; rather, they will most likely will continue to deteriorate.

According to a January 2012 VA examination report, the Veteran told the examiner who examined his knees that he had not worked since 2007 and that he was receiving SSA disability benefits.

A May 2012 VA examiner determined that the Veteran's bilateral knee disability impacted his ability to work.  It was noted that he had recently undergone a partial meniscectomy and wore a hinged brace with obvious swelling to the anteroaspect of the right knee, with limited motion due to swelling and pain.  A repeat examination of the right knee was recommended in six to 12 months to allow for proper healing of the knee and a return to maximum function.  The examiner indicated that the Veteran's scar status-post right inguinal herniorrhaphy did not impact his ability to work. 

According to May 2013 correspondence, Dr. B.W.S., the Veteran's private physician, again noted that the Veteran has longstanding and disabling knee conditions diagnosed as bilateral chondromalacia patellae.   He indicated that the Veteran's 2012 right knee surgery failed to provide relief, and his left knee was being followed by his orthopedic surgeon.  Dr. B.W.S. noted the Veteran's prominent crepitus and unstable patellae with lateralization on quadriceps contraction.  Dr. B.W.S. reiterated that the Veteran's condition will unlikely improve in the future and will most likely deteriorate.

A VA examiner who examined the Veteran's spine and knees in December 2013 stated that the Veteran's low back disability affected his ability to work and noted his receipt of SSA disability benefits.  The examiner felt that the Veteran's knee pain increased with excessive standing, sitting, and walking, and caused problems with walking the stairs, squatting, and kneeling.

An August 2014 VA examiner determined that the Veteran's lumbar spine disability impacted his ability to lift, bend, and twist his thoracolumbar spine.  It was recommended that throughout the work day, he limit lifting to 50 pounds occasionally and to 25 pounds frequently.  The examiner stated that the Veteran's lumbar spine disability did not prevent him from doing sedentary tasks.

Thereafter, a September 2015 VA examiner determined that the Veteran is unable to climb stairs and perform daily activities without assistance.  He requires the use of a cane and back brace for pain.  He also requires bed rest during flare-ups.   In addition, he is unable to bend, lift, squat, climb stairs, and walk and sit for prolonged periods of time.  During the examination, the Veteran was noted to have taken a break after each completing each plane of movement to relieve pain.

During his 2016 hearing, he testified that in addition to his inability to perform physical tasks due to service-connected disaiblities, he is unable to sit for prolonged periods.

Given the foregoing, the Board finds that the evidence is in relative equipoise that, his service-connected disabilities preclude both physical and sedentary types of employment.  His service-connected orthopedic impairments, particularly his lumbar spine and bilateral knee disabilities, are shown to severely impact his ability to perform any physical-type employment as evidenced by the above-noted VA opinions and the opinions authored by Dr. B.W.S.  The evidence also reflects that sedentary employment is likely precluded, particularly in light of the Veteran's difficulty with prolonged sitting, his limited education and employment history, as well as his lack of any demonstrated office skills.  With resolution of all doubt in his favor, a schedular TDIU is granted from August 11, 2015.   

ORDER

A TDIU is granted on a schedular basis, from August 11, 2015.  

REMAND

The Board recognizes that Veteran is currently in receipt of a 70 percent combined rating which meets the minimum schedular requirements for a TDIU, as of August 2015; nonetheless, the Board emphasizes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to VA's Director, Compensation Service.  Thus, the decision by the RO of whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.  The Board finds that such is appropriate in the current matter, prior to August 11, 2015.

A May 5, 2016 rating decision denied entitlement to a TTE based on a service-connected disability requiring a period of convalescence following surgery.  In late-May 2016, VA received a written statement from the Veteran which is reasonably construed as a notice of disagreement to the May 2016 rating decision.  The Board is therefore obligated to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Refer this case for consideration of an extraschedular TDIU, prior to August 11, 2015, to the Director, Compensation Service.  If it is not granted in full, issue a supplemental statement of the case and return to the Board.

2.  Issue a statement of the case (SOC) with respect to the issue of entitlement to a TTE based on a service-connected disability requiring a period of convalescence following February 2016 surgery, and notify the Veteran and his representative of his appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


